ORDER
The records in the office of the Clerk of The Supreme Court show that, on July 22,1958, Knox Hunter Sherer was admitted and enrolled as a member of the Bar of this State.
In a letter addressed the Commission on Continuing Lawyer Competence, dated July 7, 1983, Knox Hunter Sherer requested that his resignation from the South Carolina Bar be accepted. Knox Hunter Sherer’s letter is made a part of this Order.
It is, therefore, ordered that the resignation of Knox Hunter Sherer be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his Certificate of Admission to practice law in this State, and his name shall be stricken from the roll of attorneys.
PIEDMONT SEALS, INC.
A. W. CHESTERTON • DISTRIBUTORS
July 7,1983
The Supreme Court of South Carolina
Commission on Continuing Lawyer Competence
Harris W. Hollis, Adm. Dir.
P.O. Box 2138
Columbia, South Carolina 29202
Dear Mr. Hollis:
Although remaining a legal resident of South Carolina I have, during the past year, become owner and President of an Industial Distribution Company in North Carolina. I find that I am unable to comply with the education requirements, from a time standpoint and therefore must regretfully tender my resignation from the S. C. Bar Association.
I am in full agreement with the requirements and wish the Bar and its membership the best in the coming years.
Sincerely Yours,
s/ Knox H. Sherer
Knox H. Sherer
President
Piedmont Seals, Inc.
KS/bs